Case: 14-10381        Date Filed: 04/28/2015      Page: 1 of 20


                                                                                 [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-10381
                               ________________________

                      D.C. Docket No. 1:12-cr-00297-TWT-ECS-1



UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

versus



CORA CADIA FORD,

                                                                      Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (April 28, 2015)

Before MARCUS and ROSENBAUM, Circuit Judges, and FRIEDMAN, ∗ District
Judge.

FRIEDMAN, District Judge:
∗
 Honorable Paul L. Friedman, United States District Judge for the District of Columbia, sitting
by designation.
                Case: 14-10381       Date Filed: 04/28/2015       Page: 2 of 20


       Defendant Cora Cadia Ford, a tax professional, appeals from her conviction

and sentence on ten counts each of mail fraud, making a false claim, and

aggravated identity theft. After careful review, we affirm.

                                     I. BACKGROUND

       Cora Cadia Ford owned and managed a tax preparation business. Through

that business, she operated a complex fraud scheme over a period of many years —

acquiring personal information under false pretenses, often from victims who were

homeless or mentally or physically disabled, and then using that information to file

false tax returns and pocket the resulting refunds.

       The evidence at the four-day trial was voluminous. The government called

seventeen victims to testify. Eight corresponded to the fraudulent tax returns

charged in the indictment (five as primary filers and three as dependents), while

the remaining nine were victims of uncharged, but substantially similar, conduct. 1

All seventeen testified that they did not authorize Ford to use their personal

information on fraudulent tax returns that either (1) were filed in their name, or (2)

falsely claimed them as dependents. Each of those returns, however, listed Ford’s

name and business, “Genesis Tax Service,” on the “paid preparer” line. Many of

the returns also contained false addresses in common, such as “3353 Glenwood


1
  One government witness, Yvette Russell, was not a victim herself, but the sister of Jane Harris,
a victim who was falsely claimed as a dependent. Ms. Russell testified that her sister is
schizophrenic and had been living in a homeless shelter.
                                                2
                Case: 14-10381        Date Filed: 04/28/2015       Page: 3 of 20


Road,” the address of Ford’s former tax preparation business, “Budget Tax

Service.” The refund checks for those returns either were deposited into Ford’s

bank account or cashed at a check cashing facility.                    The seventeen victims

confirmed that they did not receive any portion of those refunds.

       Seven victims of conduct charged in the indictment testified that they did not

know how Ford had obtained their personal information and that they did not

authorize Ford to file a tax return on their behalf. Only one of the victims of

charged conduct — Sharon Fuller — was able to identify Ford. Similarly, four of

the victims of uncharged conduct were able to identify Ford — Norman Ponder,

Lisa Turner, Darryl Mitchell, and Mary Anne McGhee — while the remaining five

could not.

       Fuller, Ponder, Turner, Mitchell, and McGhee identified Ford in court and

testified that she had obtained their personal information under false pretenses.2

For example, Ms. Fuller testified that, while living in a homeless shelter, she saw

an advertisement for a government program offering $200 for the homeless. She


2
 Ford sought to suppress four of these in-court identifications before trial, arguing that the out-
of-court identification procedures used by the IRS agents were unduly suggestive. The
magistrate judge heard testimony from some of the victims and an IRS special agent and
concluded that the identifications were not unduly suggestive and were admissible. United
States v. Ford, Criminal Action No. 1:12-CR-297-TWT-ECS, 2013 WL 1969876, at *3 (N.D.
Ga. Apr. 8, 2013). His report and recommendation was adopted in full by the district court.
United States v. Ford, Criminal Action No. 1:12-CR-297-TWT, 2013 WL 1966232, at *1 (N.D.
Ga. May 10, 2013). The district court subsequently heard testimony from two additional victims
and concluded that their identifications also were not unduly suggestive.

                                                 3
               Case: 14-10381       Date Filed: 04/28/2015     Page: 4 of 20


called the listed phone number and provided her name and social security number.

Ms. Fuller then met Ford’s husband to collect her $200 and met Ford herself at a

church. Fuller testified that the employment information and addresses on the tax

returns bearing her name were false and that she never received the refunds

claimed on the returns.

       The government also offered several other key pieces of evidence. First,

four of Ford’s personal income tax returns were admitted in evidence under Rule

404(b) of the Federal Rules of Evidence. One such return used a false address also

listed on a victim’s fraudulent tax return, while the others falsely listed a homeless

man as Ford’s dependent. Second, the government offered the testimony of a

reporter for Fox 5 Atlanta and a redacted videotape of an investigative report.3

That videotape showed Ford requesting the personal information of an undercover

reporter, who was posing as homeless, and stating “[i]t’s $200 and . . . I guess they

started doing that for people who might be in need or that might be able to help

them in some way.” Third, an IRS special agent testified regarding summary

charts that were admitted in evidence showing (1) the deposit of U.S. Treasury

checks into Ford’s bank account and (2) the tax returns prepared by Ford and her

business.

       The jury convicted Ford on all charges: ten counts of mail fraud, in violation

3
  The videotape was edited to remove the reporter’s commentary and was limited only to Ford’s
statements and interactions with the reporters.
                                              4
             Case: 14-10381     Date Filed: 04/28/2015   Page: 5 of 20


of 18 U.S.C. § 1341, ten counts of aggravated identity theft, in violation of 18

U.S.C. § 1028A, and ten counts of filing a false claim, in violation of 18 U.S.C.

§ 287. The district court sentenced Ford to 111 months of incarceration, followed

by three years of supervised release; it also ordered the payment of $101,015 in

restitution to the Internal Revenue Service and a special assessment of $3,000.

                                 II. DISCUSSION

      Ford makes numerous arguments on appeal, challenging both her conviction

and sentence. Ford argues that: (1) the district court erred in declining to suppress

several out-of-court identifications as unduly suggestive; (2) counts in her

indictment were multiplicitous and thus in violation of the Double Jeopardy Clause

of the Fifth Amendment; (3) several pieces of evidence were improperly admitted

under Rules 403 and 404(b) of the Federal Rules of Evidence; (4) the

government’s summary charts, admitted in evidence at trial, were irrelevant and

contained impermissible hearsay; and (5) the district court erred in estimating the

loss amount and number of victims for the purpose of enhancing her sentence.

Each argument is addressed in turn.

                          A. Out-of-Court Identifications

      Ford argues that the district court committed clear error in finding that the

victims’ pre-trial identifications of her were not unduly suggestive or unreliable.

The denial of a motion to suppress is reviewed under a mixed standard. We review


                                         5
              Case: 14-10381    Date Filed: 04/28/2015    Page: 6 of 20


the district court’s findings of fact for clear error and the application of law to

those facts de novo. United States v. Beckles, 565 F.3d 832, 839 (11th Cir. 2009).

We construe all facts in favor of the prevailing party, the government in this case,

and may affirm the denial on any ground supported by the record. United States v.

Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).

      We “employ a two-part test for determining whether an out-of-court

identification was properly admitted.” United States v. Brown, 441 F.3d 1330,

1350 (11th Cir. 2006). First, we determine “whether the original identification

procedure was unduly suggestive.” Id. If so, we then determine “whether, under

the totality of the circumstances, ‘the identification was nonetheless reliable.’” Id.

(quoting United States v. Diaz, 248 F.3d 1065, 1102 (11th Cir. 2001)). Ford

argues that the district court committed clear error because the pre-trial

identifications fail both prongs. Her argument, however, falls short of the first

hurdle — the photo array was unremarkable and there is no evidence that the

interviewing agents suggested which photo to select.

      A glance at the photo array readily undermines Ford’s argument that the

photo of her was notably different from the others. It was not. All six photographs

are of African American women. Ford does not appear older than the other

women; her photo is approximately the same size as the others; and her smile is not

suggestive when women in two of the other photos also are smiling.


                                          6
              Case: 14-10381    Date Filed: 04/28/2015    Page: 7 of 20


      Testimony from the interviewing agents and witnesses also gives no

indication that the procedure was suggestive. The agents did not point to any

photo — they simply handed the witnesses the array, “and sat back and asked

[them] did [they] recognize anyone.” And the fact that one victim was shown

Ford’s individual photo after already having tentatively identified her is irrelevant.

The district court therefore did not commit error, let alone clear error, in admitting

the identifications.

                                   B. Multiplicity

      An indictment is multiplicitous, and thus violates the Double Jeopardy

Clause of the Fifth Amendment, “if it charges a single offense in more than one

count.” United States v. Williams, 527 F.3d 1235, 1241 (11th Cir. 2008). But,

under the Supreme Court’s test in Blockburger v. United States, 284 U.S. 299

(1932), an indictment is not multiplicitous if “each count requires an element of

proof that the other counts do not require.” Williams, 527 F.3d at 1241. Although

we review multiplicity rulings for an abuse of discretion, we “actually conduct[] a

legal analysis of the appellant’s double jeopardy arguments which [i]s essentially

de novo.” United States v. Jones, 601 F.3d 1247, 1258 (11th Cir. 2010) (quoting

United States v. Sirang, 70 F.3d 588, 595 (11th Cir. 1995)).

      Ford argues that the ten counts of mail fraud under 18 U.S.C. § 1341 in the

indictment are multiplicitous with the ten counts of false claims under 18 U.S.C.


                                          7
              Case: 14-10381    Date Filed: 04/28/2015   Page: 8 of 20


§ 287. Each offense, however, requires proof of a distinct element. Mail fraud

requires, among other elements, “the use of the mails in furtherance of the

scheme.”    United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006)

(quotation omitted); see 18 U.S.C. § 1341. Making a false claim does not. See 18

U.S.C. § 287. It instead demands, among other elements, that “the defendant made

or presented a false, fictitious, or fraudulent claim to a department [or agency] of

the United States.” United States v. Slocum, 708 F.2d 587, 596 (11th Cir. 1983).

The mail fraud statute has no such requirement. Because Section 1341 and Section

287 each demands proof of an element not required by the other, the mail fraud

and false claims counts are not multiplicitous.

                   C. Evidence Regarding Uncharged Offenses

      Ford next argues that the district court improperly admitted evidence of

uncharged offenses under Federal Rules of Evidence 403 and 404(b). We review

the district court’s decision to admit such evidence for an abuse of discretion.

United States v. Bradberry, 466 F.3d 1249, 1253 (11th Cir. 2006) (per curiam).

      Rule 404(b) of the Federal Rules of Evidence provides that “[e]vidence of a

crime, wrong, or other act is not admissible to prove a [defendant]’s character in

order to show that on a particular occasion the person acted in accordance with the

character.” Evidence of uncharged conduct is admissible, however, “for another

purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,


                                          8
             Case: 14-10381    Date Filed: 04/28/2015   Page: 9 of 20


identity, absence of mistake, or lack of accident.” FED. R. EVID. 404(b)(2). Thus,

for such evidence to be admissible under Rule 404(b),

      (1) it must be relevant to an issue other than defendant’s character;
      (2) there must be sufficient proof to enable a jury to find by a
      preponderance of the evidence that the defendant committed the act(s)
      in question; and (3) the probative value of the evidence cannot be
      substantially outweighed by undue prejudice, and the evidence must
      satisfy Rule 403 [of the Federal Rules of Evidence].

United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007) (citing United

States v. Chavez, 204 F.3d 1305, 1317 (11th Cir. 2000)).

      By contrast, evidence of such criminal conduct falls outside the scope of

Rule 404(b), and thus is independently admissible, if it is “(1) an uncharged

offense which arose out of the same transaction or series of transactions as the

charged offense[s], (2) necessary to complete the story of the crime, or (3)

inextricably intertwined with the evidence regarding the charged offense[s].” Id.

(quoting United States v. Baker, 432 F.3d 1189, 1205 n.9 (11th Cir. 2005),

abrogated on other grounds by Davis v. Washington, 547 U.S. 813, 821 (2006)).

Whether offered under Rule 404(b) or as intrinsic evidence, the district court must

find that the probative value of the proffered evidence is not substantially

outweighed by unfair prejudice and that it meets the other requirements of Rule

403. FED. R. EVID. 403; see Baker, 432 F.3d at 1205 & n.9.

      Ford challenges three kinds of evidence offered by the government and

admitted by the district court: (1) her personal income tax returns; (2) the

                                        9
             Case: 14-10381    Date Filed: 04/28/2015   Page: 10 of 20


testimony of nine witnesses regarding related, but uncharged, criminal conduct;

and (3) the videotape of the television news report.

                      1. Ford’s Personal Income Tax Returns

      Ford argues that her personal tax returns are relevant only to her character

and thus were inadmissible under Rule 404(b). We disagree. The returns are

directly relevant to proving the fraud scheme alleged by the government because

they utilize the same methods as the charged conduct, and they demonstrate Ford’s

intent, identity, knowledge, and absence of mistake. The 2007 return, for example,

listed Ford’s address as 1248 Greenwich Street — the same false address listed on

a victim’s 2006 and 2007 tax returns — and it therefore is relevant both to

knowledge and identity.     And the 2009, 2010, and 2011 returns listed “Jack

Fletcher” as her brother and dependent. Mr. Fletcher testified, however, that he

was not related to Ford and was not her dependent. These returns therefore

demonstrate Ford’s intent and the absence of mistake. Because all four of Ford’s

personal income tax returns were relevant to issues other than her character, and

there is no dispute that Ford filed these returns, the first two prongs for admission

under Rule 404(b) were satisfied.

      But Ford argues that the prejudicial effect of admitting her personal tax

returns outweighs their probative value. The personal returns are highly probative,

however, because they uniquely demonstrate Ford’s intent, identity, knowledge,


                                         10
               Case: 14-10381   Date Filed: 04/28/2015   Page: 11 of 20


and absence of mistake. Her personal returns also directly tied her to the method

of using false addresses and dependents, and evidenced her knowledge regarding

one particular false address.    Moreover, the district court’s contemporaneous

limiting instruction when Ford’s 2009, 2010, and 2011 personal tax returns were

admitted in evidence cured “[a]ny possible unfair prejudice.” United States v.

Spoerke, 568 F.3d 1236, 1251 (11th Cir. 2009). The district court did not abuse its

discretion in admitting the returns in evidence under Rule 404(b) of the Federal

Rules of Evidence.

                  2. Testimony of Victims of Uncharged Offenses

      Seventeen alleged victims of Ford’s fraud scheme testified at trial. Only

eight of those, however, were victims of the offenses charged in the indictment.

Ford argues that the district court abused its discretion in admitting the testimony

of the remaining nine victims concerning tax returns Ford filed using their

identities either as the taxpayer or, falsely, as a dependent on someone’s return.

She maintains that this was impermissible under Rule 404(b) of the Federal Rules

of Evidence.

      Rule 404(b) is the wrong place to begin the analysis of this claim. Our

Circuit repeatedly has held that evidence of uncharged conduct that is part of the

same scheme or series of transactions and uses the same modus operandi as the

charged offenses is admissible as intrinsic evidence outside the scope of Rule


                                         11
              Case: 14-10381   Date Filed: 04/28/2015   Page: 12 of 20


404(b). See United States v. US Infrastructure, Inc., 576 F.3d 1195, 1210-11 (11th

Cir. 2009) (such evidence admissible if it “is linked in time and circumstances with

the charged crime and concerns the context, motive or setup of the crime; or forms

an integral part of the crime; or is necessary to complete the story of the crime”);

United States v. Muscatell, 42 F.3d 627, 630-31 (11th Cir. 1995) (testimony

regarding uncharged conduct that was part of the same fraud scheme “was properly

admissible as intrinsic evidence of the same series of transactions as the charged

offenses” and was outside the scope of Rule 404(b)).         The testimony of the

additional victims concerned fraudulent tax returns that were filed by Ford, during

the same time period, and using the same methods. For example, many of the

returns contained false Schedule C information, like the returns charged in the

indictment. Others used the same common false addresses or false dependents —

again, like the returns charged in the indictment. And several of the victims also

were homeless like at least one of the victims whose return was charged in the

indictment. Such testimony is probative evidence inextricably intertwined with the

scheme charged in the indictment. The district court therefore did not abuse its

discretion.

                            3. Television News Report

      Ford argues that the undercover investigative report captured on videotape

by Fox 5 Atlanta was improper character evidence and inadmissible under Rule


                                        12
               Case: 14-10381      Date Filed: 04/28/2015       Page: 13 of 20


404(b) of the Federal Rules of Evidence. At trial, the government alleged that

Ford fraudulently obtained personal information and took advantage of homeless

and other vulnerable individuals by claiming that she would obtain money for them

from a government program. See supra at 3-4. The videotape shows Ford doing

both. See supra at 4. It is therefore outside the scope of Rule 404(b) because it is

part of the same “series of transactions” as, and also “inextricably intertwined”

with, the charged offenses. See Baker, 432 F.3d at 1218 (testimony regarding

uncharged conduct in furtherance of same drug conspiracy charged in the

indictment “clearly concerns an ‘uncharged offense which arose out of the same

transaction or series of transactions as the charged offense’” (citation omitted));

Muscatell, 42 F.3d at 630.4

       In the alternative, Ford maintains that the news report is highly prejudicial

and therefore should have been excluded under Rule 403 of the Federal Rules of

Evidence. While we agree that the “hidden camera” style of an investigative news

report could, in some cases, be unduly prejudicial, the video shown to the jury in

this case was heavily redacted. All commentary from the reporter was removed

and only the bare footage of the defendant’s interaction with the undercover

reporters was shown. And any remaining prejudice from the stripped-down video

was outweighed by the highly probative value of a videotape showing the

4
 This conclusion is underscored by the close proximity in time between the videotape, filmed in
early 2007, and the charged offenses, which occurred between October 2007 and May 2011.
                                              13
               Case: 14-10381        Date Filed: 04/28/2015        Page: 14 of 20


defendant engaging in nearly identical conduct as the charged offenses within the

same time period. The district court therefore did not abuse its discretion in

admitting the videotape.

                                     D. Summary Charts

       “[S]ummary charts are to be used with caution, due to their potential for

abuse.” United States v. Richardson, 233 F.3d 1285, 1293 (11th Cir. 2000).

Because Ford did not contemporaneously object to the admissibility of the

summary charts on hearsay or relevancy grounds — the two grounds she now

urges on appeal — we review her claim for plain error, rather than for an abuse of

discretion. United States v. Olano, 507 U.S. 725, 731-32 (1993).5 Under plain

error review, Ford must show that: (1) the district court committed error; (2) the

error was plain; and (3) the error affected her substantial rights. Id. at 732. Ford

has failed to show that the district court committed plain error.

       The two summary charts offered by the government summarized: (1) the

IRS tax refunds that were deposited into Ford’s bank account; and (2) the tax

returns for 2010 listing Ford or her business on the “paid preparer” line. They do


5
  Ford argues that, by objecting generally to the chart’s admission under Rule 1006 of the
Federal Rules of Evidence, she implicitly objected on hearsay and relevancy grounds. But the
district court clearly understood Ford’s vague objection as concerning only whether the
underlying documents were sufficiently “voluminous” under Rule 1006, asking the witness how
many pages the records were and then stating “[w]ell, that’s voluminous enough. Objection’s
overruled.” See United States v. Zinn, 321 F.3d 1084, 1090 n.7 (11th Cir. 2003) (“It is a
defendant’s — or his counsel’s — burden to articulate the specific nature of his objection . . . so
that the district court may reasonably have an opportunity to consider it.”).
                                                14
             Case: 14-10381     Date Filed: 04/28/2015   Page: 15 of 20


not, as Ford claims, incorporate the testimony of witnesses who were not present at

trial. Instead, the charts present bare facts pulled from Ford’s bank account records

and various tax returns — all of which were properly admitted in evidence as

business records under Rule 803(6)(B) of the Federal Rules of Evidence. Ford’s

argument that the charts contain impermissible hearsay therefore is meritless.

      As for the relevance of the summary charts, the charts were summaries of

bank deposits and tax returns, some of which the government acknowledged at trial

and here on appeal did not represent fraudulent activity.          The government

nevertheless argues that they were relevant to proving several aspects of Ford’s

scheme. The first chart demonstrated Ford’s regular receipt of tax refunds from

the IRS unassociated with her personal income tax refunds. The second showed

the volume and regularity of tax returns prepared by her business. We conclude

that even if error was committed in admitting the summary charts, the error was

not plain, and — in view of the mountain of evidence supporting the jury’s verdict

— any error did not affect Ford’s substantial rights.

                                   E. Sentencing

      Ford argues that her sentence is procedurally unreasonable because the

district court’s calculation of the loss amount, resulting in an enhancement under

U.S.S.G. § 2B1.1(b)(1)(H), and the number of victims, resulting in an

enhancement under U.S.S.G. § 2B1.1(b)(2)(C), was not supported by sufficient


                                         15
             Case: 14-10381     Date Filed: 04/28/2015   Page: 16 of 20


evidence. Ford also argues that the district court erroneously defined “victim.”

      We review a district court’s interpretation and application of the Sentencing

Guidelines de novo but accept the court’s factual findings unless they are clearly

erroneous. United States v. Cruz, 713 F.3d 600, 605 (11th Cir. 2013). For a

factual finding to be clearly erroneous, we must have a definite and firm conviction

that a mistake has been made. United States v. Rothenberg, 610 F.3d 621, 624

(11th Cir. 2010).

                                  1. Loss Amount

      We review the district court’s calculation of the loss amount, pursuant to

U.S.S.G. § 2B1.1(b)(1), for clear error. United States v. Barrington, 648 F.3d
1178, 1197 (11th Cir. 2011). Although it may not speculate about the existence of

facts and must base its estimate on reliable and specific evidence, the district court

is required only to make a reasonable estimate of the loss. Id.; see also U.S.S.G.

§ 2B1.1, Application Note 3(C) (“The court need only make a reasonable estimate

of the loss.”); United States v. Woodard, 459 F.3d 1078, 1087 (11th Cir. 2006) (per

curiam) (“For sentencing purposes, the loss amount does not need to be precise and

may only be a reasonable estimate of the loss based on the available

information.”).     And we give the estimate “appropriate deference.”       U.S.S.G.

§ 2B1.1, Application Note 3(C) (citing 18 U.S.C. § 3742(e) and (f)).

      The district court did not clearly err in finding that the government proved


                                         16
               Case: 14-10381       Date Filed: 04/28/2015       Page: 17 of 20


by a preponderance of the evidence that the loss amount of Ford’s offense was

greater than $400,000.         The court considered the evidence at trial, reviewed

additional summary charts prepared by the IRS for sentencing, and heard the

testimony of the IRS agent in charge of Ford’s investigation. The IRS agent

testified at sentencing that he reviewed all of the tax returns. Because many of the

victims could not be located and interviewed, the agent narrowed the list of returns

to just those that included common addresses — that is, those addresses that Ford

listed repeatedly on different victims’ tax returns that were under her control — a

substantial indicator of fraud and a method used by Ford in her scheme. The agent

interviewed as many victims as he could locate and visited each address and

confirmed that it was highly unlikely that these addresses housed the individuals

who were identified as residing there.              The victims whom the agent located

confirmed that their returns were indeed fraudulent. If these interviewed victims

had not already been included in the loss calculation, they were then added. The

“common address” returns, plus those returns confirmed to be fraudulent from

victim interviews, totaled $500,501 in losses, after the agent excluded from his

calculations over $400,000 in additional refunds claimed on returns filed by Ford

that did not have common addresses.6

6
  The agent also excluded, out of an abundance of caution, returns that listed taxpayers and
dependents with the same last names due to the possibility that the individuals were related and
the return therefore could be legitimate.

                                               17
                Case: 14-10381      Date Filed: 04/28/2015      Page: 18 of 20


          Having heard this testimony and the trial testimony, and having reviewed the

evidence, the district court reasonably concluded that the government had proven

by a preponderance of the evidence that the “common address” returns were

fraudulent and that the estimated amount of loss exceeded $400,000. There was no

error.7

                                   2. Number of Victims

          Ford first argues that the IRS is the only victim in this case because the

individual victims did not suffer pecuniary harm.                  See U.S.S.G. § 2B1.1,

Application Note 1 (defining “victim,” in part, as “any person who sustained any

part of the actual loss determined under subsection (b)(1)”). Ford’s interpretation

is incorrect.      Application Note 4(E)(ii) to Section 2B1.1 is clear that “any

individual whose means of identification was used unlawfully or without

authority” is a victim under U.S.S.G. § 2B1.1(b)(2). Our decision in United States

v. Joseph, 743 F.3d 1350, 1351-52 (11th Cir. 2014) (per curiam), which Ford cites,

is inapposite because it concerned restitution, not calculating enhancements under

the sentencing guidelines.

7
  In support of her loss amount argument, Ford relies heavily on United States v. Rodriguez, 732
F.3d 1299 (11th Cir. 2013). But that case is inapposite. In Rodriguez, we determined that the
district court had erred in applying a sentencing enhancement based on a summary chart because
the government had “presented no witnesses to authenticate what the chart represented, how it
was prepared, or by whom,” and had failed to offer any “testimony or evidence tying the
summary chart to any of the trial evidence.” Id. at 1305. That is far from the case here. The IRS
special agent’s testimony provided an ample basis for the district court to find that the
government had proven by a preponderance of the evidence that the sentencing enhancement
under Section 2B1.1(b)(1) was warranted.
                                               18
             Case: 14-10381    Date Filed: 04/28/2015   Page: 19 of 20


      To the extent that Ford argues that Application Note 2 to Section 2B1.6 —

which applies to convictions for aggravated identity theft under 18 U.S.C. § 1028A

— bars a sentencing enhancement under Section 2B1.1(b)(2) for the number of

victims, we disagree.     Section 2B1.6 only prohibits enhancing the sentence

imposed on an underlying offense — here, mail fraud or false claims — based on a

“specific offense characteristic for the transfer, possession, or use of a means of

identification.”   U.S.S.G. § 2B1.6, Application Note 2.       It does not prohibit

sentence enhancements for offense characteristics unrelated to “the transfer,

possession, or use of a means of identification.” See United States v. Cruz, 713
F.3d 600, 607-08 (11th Cir. 2013) (affirming application of Section

2B1.1(b)(10)(A)(i) use-of-device-making-equipment enhancements, which did not

concern use of a means of identification, to offenses governed by Section 2B1.1,

since plain language of Application Note 2 did not bar application of all “relevant

conduct” enhancements). For offenses governed by Section 2B1.1, like mail fraud

and false claims, an enhancement is permitted under Section 2B1.1(b)(2) based on

the number of victims, even where the indictment also charges aggravated identity

theft. See United States v. Manatau, 647 F.3d 1048, 1057 n.4 (10th Cir. 2011)

(holding that “the number of victims is not [] an offense characteristic [relating to

the transfer, possession, or use of a means of identification], and so the guidelines

don’t bar a separate enhancement based on [the number of victims]”). Section


                                         19
             Case: 14-10381       Date Filed: 04/28/2015   Page: 20 of 20


2B1.6 therefore does not prohibit a sentence enhancement for the number of

victims under Section 2B1.1(b)(2) for any non-aggravated identity theft offenses

charged, such as mail fraud or making a false claim.

      The district court also did not err by finding that the total number of victims

had been proven by a preponderance of the evidence. The government’s summary

charts of tax returns bearing “common addresses” and the IRS agent’s testimony

concerning the method he used to determine that there were 354 separate victims

— namely, that in doing his calculations he excluded duplicate names and names

not connected to the fraudulent filing by either the common address method or

direct interviews with witnesses — formed a sufficient and reliable basis for the

district court to find by a preponderance of the evidence that the number of victims

totaled more than 250.     See United States v. Washington, 714 F.3d 1358, 1361

(11th Cir. 2013) (the government “has the burden of introducing ‘sufficient and

reliable’ evidence to prove the necessary facts by a preponderance of the

evidence”) (citations omitted).

                                  III. CONCLUSION

      For the foregoing reasons, defendant’s conviction and sentence are

AFFIRMED.

      CONVICTION AND SENTENCE AFFIRMED.




                                           20